NOTE; ThiS order is n0nprecedentia1.
United States Court of Appeals
for the FederaI Circuit
DICAM, INC.,
Plain,tiff-Appellant,
V.
CELLCO PARTNERSHIP (DOING BUSINESS AS
VERIZON VVIRELESS),
Defendant-Appellee,
and ' _
AT&T MOBILITY LLC
(FORMERLY KNOWN AS CINGULAR WIRELESS,
LLC), SPRINT SPECTRUM, LP, AND NEXTEL
OPERATIONS, INC.,
Defendants-Appellees,
and
PERSONAL COMMUNICATIONS DEVICES, LLC
(FORMERLY KNOWN AS UTSTARCOM),
Defendant-Appellee,
and
PALM, INC.,
Defendant-Appellee.
2011-1034

DICAM V. CELLCO PARTNERSHIP 2
Appeal from the United States District Court for the
Western District of Virginia in case no. 08-CV-OO53,
Judge J ames C. Turk.
ON MOTION
Before RADER, C'h£ef Judge, NEWMAN and BRYSON, Circuit
Judges.
BRYsoN, Circuit Judge.
0 R D E R
The parties jointly move to remand this case to the
district court due to settlement
The parties state that they have settled the case and
move to remand so that the United States District Court
for the Western District of Virginia can consider a motion
to vacate certain orders relating to claim construction and
summary judgment. We grant the motion to the extent
that we remand for the limited purpose of the district
court's consideration of the parties' motion for vacatur.
Ohio Willow Wo0d C0. u. Thermo-Ply, Inc., 629 F.3d 1374,
1375 (Fed. Cir. 2011). We retain jurisdiction so that any
of the parties may seek appellate review by notifying the
clerk of the court within thirty days of entry of the district
court's decision on remand. The appeals are held in
abeyance pending the resolution of the motion for vacatur
by the district court. The parties should promptly inform
this court of the district court's ruling on the motion
pursuant to Fed. R. App. P. 12.1(b) and should propose
how they believe the appeals should proceed in light of
the district court's ruling
Upon consideration thereof,
IT ls ORDERED THAT:

3 DICAM V. CELLCO PA.RTNERSHIP
The motion to remand is granted to limited extent
explained above. The court retains jurisdiction over the
appeal at this time.
FOR THE COURT
 0 4  /s/ Jan Horbalyj
Date J an Horbaly
C1erk
ccc Michael T. Cooke, Esq. -
David L. Witcoff, Esq.
Brian C. Riopelle, Esq.
Mark V. Campagna, Esq.
David C. Doyle, Esq. l.S.C0URf':f)IF§pp|=£AL3 FOR
Thomas R. DeSimone, Esq. THE FE°ERAL C'RcU"
320 APR 04 2011
JAl| H!JRBALY
C|.EM